This day came the parties aforesaid, by their attorneys, and the appellee, by his attorney, moved the court to dismiss the appeal aforesaid, because the matter in contest is for a less sum of money than this court has jurisdiction of by way of appeal; whereupon, the parties being heard by their counsel, it is considered by the court that the appeal aforesaid be dismissed, and that the.appellee may proceed to have the benefit of the decree aforesaid and recover of the appellant ten per centum damages on the amount thereof, together with his costs in this behalf expended, which is ordered to be certified to the said court.